Citation Nr: 0839598	
Decision Date: 11/18/08    Archive Date: 11/25/08

DOCKET NO.  07-25 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to a rating in excess of 30 percent for service 
connected migraine headaches (as residuals of encephalitis).


REPRESENTATION

Appellant represented by: The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

B. Morton, Associate Counsel 


INTRODUCTION

The veteran served on active duty from December 1967 to 
February 1969.

This matter is before the Board of Veterans' Appeals (Board) 
from a March 2006 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Anchorage, Alaska, which 
denied an increased rating for service connected migraine 
headaches (as residuals of encephalitis).  The RO issued a 
notice of the decision in March 2006, and the veteran timely 
filed a Notice of Disagreement (NOD) in September 2006.  
Subsequently, in June 2007 the RO provided a Statement of the 
Case (SOC), and thereafter, in August 2007, the veteran 
timely filed a substantive appeal.  The RO issued a 
Supplemental Statement of the Case (SSOC) in March 2008.

The veteran requested a Travel Board hearing on this matter, 
which was held in May 2008 where the veteran presented as a 
witness before the undersigned veterans law judge.  A 
transcript of the hearing is of record.

In a May 2008 document, the veteran relinquished his right to 
have the RO consider, in the first instance, any additional 
evidence offered.  The Board accepts this as a valid waiver 
of initial RO consideration of the evidence.  38 C.F.R. 
§ 20.1304(c).


FINDINGS OF FACT

The veteran's service connected migraine headaches are 
manifested by very frequent, completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability.




CONCLUSION OF LAW

The criteria for a maximum schedular rating of 50 percent for 
service connected migraine headaches have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.6, 
4.7, 4.124a, Diagnostic Code 8100 (2008).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 significantly changed the law prior to the 
pendency of this claim.  VA has issued final regulations to 
implement these statutory changes.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA provisions include an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits, 
and they redefine the obligations of VA with respect to the 
duty to assist the veteran with his claim. 

In the instant case, the Board has rendered a decision in 
favor of the veteran, finding that the maximum schedular 
rating for service connected migraine headaches under 
38 C.F.R. § 4.124a, Diagnostic Code 8100 is warranted, and 
therefore, a further discussion of the VCAA duties is 
unnecessary at this time.  


II.  Law & Regulations

a. Calculation of Disability Ratings
38 U.S.C.A. § 1155 sets forth provisions governing disability 
ratings, and it directs the Secretary to "adopt and apply a 
schedule of ratings of reductions in earning capacity from 
specific injuries or combination of injuries."  The schedule 
of ratings must provide for ten grades of disability, and no 
more, ranging from 10 percent to 100 percent in 10 percent 
intervals, upon which the payments of compensation shall be 
based.  38 U.S.C.A. § 1155.  In addition, "the Secretary 
shall from time to time readjust this schedule of ratings in 
accordance with experience."  38 U.S.C.A. § 1155.

To this end, the Secretary promulgated 38 C.F.R. § 3.321(a), 
which requires the use of a "Schedule for Rating 
Disabilities . . . for evaluating the degree of disabilities 
in claims for disability compensation . . . and in 
eligibility determinations."  The provisions contained in 
the rating schedule approximate the average impairment in 
earning capacity in civil occupations resulting from a 
disability.  38 C.F.R. § 3.321(a); accord 38 U.S.C.A. § 1155 
("The ratings shall be based, as far as practicable, upon 
average impairments of earning capacity resulting from such 
injuries in civil occupations").  Separate diagnostic codes 
pertain to the various disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Additionally, the Board comments that where, as here, "there 
is no clearly expressed intent [by the veteran] to limit the 
appeal to entitlement to a specific disability rating for the 
service-connected condition, the . . . BVA [is] required to 
consider entitlement to all available ratings for that 
condition."  AB v. Brown, 6 Vet. App. 35, 39 (1993) 
(Emphasis added).  

With respect to evaluations for migraine headaches, 38 C.F.R. 
§ 4.124a, Diagnostic Code 8100 sets forth the pertinent 
rating criteria.  In particular, a veteran will receive a 30 
percent evaluation when he has migraine headaches with 
characteristic prostrating attacks occurring on average once 
a month over the last several months, while he will generate 
a maximum 50 percent rating for migraines with very frequent 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability.  38 C.F.R. § 4.124a, 
Diagnostic Code 8100.

b. Increased Disability Ratings
Where entitlement to compensation has already been 
established and an increase in the severity of the disability 
is at issue, as in this case, "the relevant temporal focus . 
. . is on the evidence concerning the state of the disability 
from the time period one year before the claim was filed 
until VA makes a final decision on the claim."  Hart v. 
Mayfield, 21 Vet. App. 505, 509-10 (2007); see also Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).   In this regard, the 
Court has recognized that "[i]f VA's adjudication of any 
increased-rating claim is lengthy, a claimant may experience 
multiple distinct degrees of disability that would result in 
different levels of compensation from the time the increased-
rating claim was filed until a final decision on that claim 
is made."  Hart, supra, at 509.  Accordingly, "staged 
ratings are appropriate for an increased-rating claim when 
the factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would 
warrant different ratings."  Id.  In addition, "[w]here 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating."  38 C.F.R. § 4.7.    

c. Standard of Proof
38 U.S.C.A. § 5107 sets forth the standard of proof applied 
in decisions on claims for veterans' benefits.  A veteran 
will receive the benefit of the doubt when an approximate 
balance of positive and negative evidence exists.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim will be denied only if a preponderance of the evidence 
is against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996).  


III. Analysis 

a. Factual Background
In December 2005 the veteran submitted to a VA examination to 
assess the current severity of his service connected migraine 
headaches; the examiner did not review the claims file.  At 
this time, the veteran reported that he had headaches 3-5 
times per week, with prostrating attacks 1-2 times every two 
weeks, manifested by severe pain, nausea or vomiting, 
phonophobia and photophobia.  These headaches had 
progressively worsened over time, and only rest in a dark 
room alleviated his symptoms.  The veteran had poor or no 
response to treatment, without a history of hospitalization, 
and the clinician noted that the veteran had tried to use 
over-the-counter medications, NSAIDs, migraine formulations 
and medications administered at the emergency department.  
Based on these data the examiner diagnosed the veteran with 
migraine headaches productive of severe prostrating episodes.  
This disability produced "significant effects" on the 
veteran's general occupational efficiency in that it cause 
decreased concentration and pain, which, in turn, caused the 
veteran to be assigned to different duties at work and have 
increased absenteeism and loss of work during prostrating 
episodes.    

A May 2007 VA medical note indicates that the veteran visited 
the medical facility with complaints of severe migraine 
headaches for the past three days.  He rated the severity of 
pain as a 9/10.  

The veteran submitted to another VA examination in February 
2008; the examiner did not review the claims file.  At this 
time the veteran stated that he had severe headaches about 
four times per week, lasting from 4 to 12 hours; half or more 
of these headaches were incapacitating, requiring the veteran 
to lie down in a dark, quiet room.  Medications continued not 
to work to alleviate his pain, and a few weeks earlier he had 
become nauseated, although he had not vomited.  The headache 
disability had progressively worsened, and the veteran had 
been dismissed from his last job operating heavy equipment 
due to absenteeism in November 2007.  He had no history of 
hospitalization, but the physician determined that the 
veteran's headaches had a severe impact on his usual daily 
activities.  

At his May 2008 Travel Board hearing the veteran testified 
that he had frequent prostrating attacks, which would cause 
pain behind the eyes, and recently, nausea. Hearing 
Transcript at 2-3.  He had headaches approximately 15 to 20 
days per month (or about every other day), lasting for a few 
hours at a time to up to 20 hours at a time.  Hearing 
Transcript at 3-4.  When they were severe, the veteran would 
have to lie down in the dark away from noise, and if he was 
driving when a migraine headache came on, he would have to 
pull over on the side of the road.  Hearing Transcript at 5, 
7-8.  He had lost his commercial and other driver's licenses 
because of his headache disability.  Hearing Transcript at 7-
8.  Currently, he worked as a heavy equipment operator, but 
when he had migraine headache episodes, he could not operate 
the equipment.  Hearing Transcript at 5.  He had attempted to 
use various medications to treat his migraine headaches, but 
none was effective in relieving the pain and otherwise caused 
additional health problems.  Hearing Transcript at 6.  The 
veteran indicated that he had numerous emergency room visits 
because of his migraine headache attacks, and further 
conveyed that although he continued to work approximately 35 
hours per week, without the migraine headache disability, he 
should be working about 70 hours per week.  Hearing 
Transcript at 8-9.  He stated that these headaches thus 
caused a financial burden.  Hearing Transcript at 9.  The 
veteran conveyed similar sentiments in his September 2006 
NOD, where he noted that he experienced four incapacitating 
episodes per week, which rendered him unable to fulfill all 
of his work duties.       

Work acquaintances of the veteran have also submitted letters 
in support of his claim.  One such acquaintance, T.F., noted 
in a May 2008 letter that the veteran had been a sub-contract 
maintenance contractor for him over the past 14 years, and 
that "[i]n the very first years [the veteran] had forewarned 
me regarding the intensity and debilitating nature of these 
headaches.  He would be compelled to either take a nap or 
simply quit[] work for the day."  T.F. had observed that 
"[t]he frequency of these headache occurrences is greater 
now than in earlier years," and estimated that "he now has 
twice the occurrence rate."  T.F. had previously submitted 
another letter conveying similar impressions, which the RO 
received in March 2006.   

Another acquaintance, S.T., submitted a letter received by 
the RO in March 2006, where he stated that "I personally 
observed [the veteran] going to the bunk house with severe 
migraine headaches.  This happened on the average of at least 
once every five to seven days."  S.T. also noted that "last 
year he only went to the bunk house once every 2-3 weeks."  
R.R.'s March 2006 correspondence also stated that he had 
observed the veteran "experiencing migraine headaches that 
sometimes would be bad enough to put him on the floor," and 
that "[m]ost recently [he] had to return to bunk house at 
least every 5-7 days on several occasions."  Finally, a 
March 2006 letter from S.A. similarly notes that over the 
past two years the veteran's headaches appeared to have 
worsened, where the veteran had to return to his room once 
per week because of his headaches.   



b. Discussion
The Board finds that the evidence preponderates in favor of 
the veteran's increased rating claim.  In particular, both VA 
examiners agreed that the veteran' service connected migraine 
syndrome has "significant effects" and a "severe impact" 
on the veteran's occupational and daily functioning, which 
weighs in favor of the claim.  The December 2005 examiner 
specifically noted a history of severe prostrating attacks of 
migraine headaches despite aggressive treatment.  The veteran 
has credibly testified that he has experienced an increase in 
severity of his service connected migraine headache 
disability in recent years, and at least three of his work 
acquaintances have corroborated this account.  These 
statements have also provided a disability picture that the 
veteran's prostrating migraine headaches occur at least 
weekly or more often, last for hours at a time, and further 
require him to stop working during such episodes.  The Board 
notes that the veteran and his work colleagues are all 
competent to describe symptoms and manifestations of symptoms 
that they perceive within their personal knowledge, see 
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 
Washington v. Nicholson, 21 Vet. App. 191, 195 (2007) (noting 
that a layperson "is competent to provide information 
regarding visible, or otherwise observable, symptoms of 
disability"), and as a whole, these descriptions align more 
closely with the criteria for a 50 percent evaluation under 
Diagnostic Code 8100, which contemplates very frequent 
completely prostrating and prolonged attacks that cause 
severe economic inadaptability, than the criteria for a 30 
percent evaluation, which contemplates less frequent and less 
severe attacks.  Accordingly, an increased schedular rating 
to 50 percent for service connected migraine headaches is 
warranted.

Extraschedular Ratings
As required by Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), the Board has considered the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations, whether or not the veteran raised them, 
including  
§ 3.321(b)(1), which governs extraschedular ratings.  See 
also Hupp v. Nicholson, 21 Vet. App. 342, 355 (2007).  The 
Board finds that the evidence of record does not present such 
"an exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1) (2007).  There has been 
no showing by the veteran that his service connected migraine 
headache disability has necessitated frequent 
hospitalizations or has caused a marked interference with 
employment beyond that contemplated by the rating schedule.  
The Board notes that the applicable criteria in Diagnostic 
Code 8100 specifically contemplates in the maximum allowable 
rating the economic or financial impact that this disability 
would have on the veteran.  See 38 C.F.R. § 4.124a, 
Diagnostic Code 8100.  Thus, while the Board recognizes that 
the veteran's migraine syndrome has caused an interference 
with his employment and may have necessitated visits to the 
hospital as reported by the veteran, see Hearing Transcript 
at 8-9, the Board concludes that the schedular criteria 
already factor in such significant impairment.  Accordingly, 
a remand for consideration of an extraschedular rating for 
the veteran's migraine headaches pursuant to 38 C.F.R. § 
3.321(b)(1) is not warranted.  See Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

An increased rating to the maximum schedular evaluation of 50 
percent for service connected migraine headaches is granted, 
subject to the law and regulations governing the award of 
monetary benefits.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


